 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                         EASTERN DISTRICT OF CALIFORNIA - FRESNO
 6
      DANIEL MIRANDA, on behalf of                    Case No.: 1:18-cv-00041-DAD-BAM
 7    himself and all similarly situated
      individuals,                                    Complaint Filed: January 9, 2018
 8
                             Plaintiffs,              ORDER APPROVING STIPULATION TO
 9                                                    CONTINUE SCHEDULING CONFERENCE
               v.
10
      CITY OF CERES,
11
                             Defendant.
12

13            Pursuant to the parties’ Joint Stipulation to Continue Scheduling Conference (Doc. No.

14   29) and good cause appearing due to the unavailability of counsel for Defendant City of Ceres,

15   the Initial Scheduling Conference currently set for February 5, 2020, is HEREBY CONTINUED

16   to February 27, 2020, at 09:00 AM in Courtroom 8 (BAM) before the undersigned. A Joint

17   Scheduling Report shall be filed one week prior to the conference. The parties are encouraged to

18   appear at the conference by telephone with each party using the following dial-in number and

19   access code: dial-in number 1-877-411-9748; access code 3219139.

20

21   IT IS SO ORDERED.
22
         Dated:       January 29, 2020                        /s/ Barbara   A. McAuliffe            _
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

30                                         [PROPOSED] ORDER TO CONTINUE SCHEDULING CONFERENCE
     9144540.1 CE060-047
31
